DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to claims filed on 7/28/2021 in relation to  application 17/325,368.
The application is in continuation to 13/747,363 dated 1/22/2013.
Claims 1-20 are pending.
Double Patenting
 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of instant application 17/325,368 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of patent #110,43135 issued on 6/22/2021).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the instant application are anticipated by the conflicting patent claims and are covered by the patent claims since the patent and the application are claiming common subject matter. The instant application #17/325,368 discusses the extracted features that are indicative of activities of the at least one learner from the captured images or videos. While the patent #11,043,135 determines depth data and positions of body parts of extracted features of the at least one learner from images or videos as captured by the at least one capture device. It is observed that the depth data and positions features are only portion of extracted features as captures from an imaged or from videos.  

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a statutory class (i.e., product, method) (STEP 1: YES).
Claims 1, 18 disclose data related to human engagement in learning process, analyzing and displaying of processed data, all describing certain methods of organizing human activity. The functions are what a tutor would manually perform in assessing a student during an exercise of a pre-computer era and thus manages personal behavior or interactions between people. Additionally, the recited steps or functions of mental processes that involves observation and evaluation which a tutor would perform in their mind or by using a help of pen and paper based on the collected captured data. Other learning steps of capturing, developing reports, providing alert are considered as certain methods of human activity (STEP 2A, prong 1: YES).
The claims recite additional elements, including a camera configuration for identification and recording of some measurement of learners’ behavior to generate report but are not significant more of an activity to make the claims patent eligible. The machine implementation of a generic camera is not providing either improvement or meaningful limitation of abstract idea of a particular technological environment. Further they do not result in an improvement to the functioning of a computer, or to any other technology or technical field. The use of 3D camera is generally restricted to "capturing and computer processing" of information “displaying of resulting information" related to the analyzed data. The extracting features indicative of activities of the at least one learner from the captured images or videos and generate learner activity data are functions of generic capture devices that have background features in the 3D images. It also recites just providing of a user interface for learning material generally available in art. If some additional features for activities could be considered, they are the recited sensors collecting or capturing in-depth detailed user data amounting to merely an insignificant extra-solution activity to a judicial exception. The next step of outputting and sending of alert does not require anything more than displaying and generating of a contemporaneous information related to this processed data, or alternatively just sending to a user interface an output known in art at a high level of generality, thus not practically applying the abstract idea. The claims do not include limitations that integrate the judicial exception in a practical application. (Step 2A, prong 2: No).
Additionally, all generic computer functions are indications of actions towards collecting, retrieving of information that are compared to known standards for one human being as that relates to the evaluation from another human being that may be possible with the use of pen and paper. Learner comparison of learners or of collaborative work without physical interaction are now common using only known electronic devices as also indicated in Para 0002-0007 of the background information of the application.  They are also well known, routine and conventional and do not offer meaningful limitations beyond generally linking the abstract idea identified above to a particular technological environment, i.e., computer environment. For example in case of Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the activities of storing and retrieving of information in a memory of consumer electronic for a field of use purposes are recognized to be use of computer functions. There found to be some additional capture device like camera used as capturing a generic field-of-view of use equipment in computer arts. They are well known, routine and conventional and do not offer meaningful limitations beyond generally linking the abstract idea identified above to a particular technological environment. The elements here in the claim recitation do not improves the functioning of a computer itself to overcome the abstract idea rejection (Step 2B: No).
The dependent claims 2-17, 19-20 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance: 
Claims 2-4, 7, 8,11, 19-20 highlights instruction request for learner engagement, indicating the use of video activity data and dimensional values, audio data, input data,  attention drawing,  corrections and accuracy for contemplated order of smart blocks. 
Claims 5,6,8-10, 12-17  cites analysis based on facial, engagement level, alert generation, comprehension base features
The above is merely an involvement of activities generally categorized as insignificant extra pre and post solution activity as that relates to an abstract idea of monitoring, collection, comparison, rule applications, filtering, outputting etc. They are abstract idea in itself (Step 2A: Prong1 YES). The recitations are not improving the functioning of a computer itself that qualify this to be as significantly more (Step 2A: Prong2 YES). They are based on generic computer processing of comparison, calculations and aggregation of information from components and peripherals such as from input devices, output interface and interactive network elements with use of known sensors as described above.  (Step 2B: No).   Hence, they are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15,18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No 5944530 to Ho et al. (Ho) in view of US Patent Application Publication Number US 8754924 B1 to Shane.

Claims 1 and 18: Ho teaches a learning system and a learning method (Fig.1 element 108, col.1: 55-58 interactive learning system and method for students’ behaviors with study materials) comprising: 
(a) at least one capture device that generates a data corresponding to an activity of at least one learner (Fig.2B elements 170, 180 capturing by keyboard and camera student action generating learning activities); and 
(b) at least one processor configured (¶ 0012 processing computer) to: 
	(i) monitor the activity of the at least one learner during a learning event using the at least one capture device to capture images or videos of at least one learner (col.7: lines 5-18 monitoring behavioral activities and capturing video or an optical sensor images for learner behaviors), extract features indicative of activities of the at least one learner from the captured images or videos (col.8: lines 28-39 wherein one capture data comprises of an optical sensor that captures images or videos of the at least one learner with an focus operation field of view features extracted during a learning event for specific measurements)  and generate learner activity data associated with the at least one learner based on the extracted  features indicative of activities of the at least one learner (col.8 lines 18-20 indicative of activities polled);
 (ii) generate learner engagement data based upon the data indicative of the activities of the at least one learner, the learner engagement data being indicative of how engaged the learner is during the learning event (col.11: 5-7 learner engagement purposely captures data on learner activity on degree of concentration i.e. based on an engagement level in an event and behaviors within the learning environment);
(iii) generate at least one learner engagement report based upon the learner engagement data (col.11: 5-7 printing report indicating engagement or student degree of concentration); and 
(iv) provide the at least one learner engagement report to acomputing device associated with an instructor (col.11: 42-44 report to supervisor or instructional authority acting accordingly to learning activity of material presentation based on contemporaneous captured data).

In re Claims 2 and 1 Ho teaches a learning system of claim 1, the method of claim 17, wherein at least one learner engagement report is provided to the instructor or a supervisor in a real-time such that the instructor is able to determine the current engagement level of the at least one learner from the learner engagement report (col.11: 6-18 level of individual learner concentration analysis studies reveal in report for rewards by instructors).

In re Claim 4, 20 Ho teaches the system of claim 1, but does not include at least one capture device configured to include a video capture device identifying three-dimensional video data.  Shane, in same field of engagement level determination, teaches capturing of three-dimensional video data and the learner activity data includes three-dimensional video data indicative of activity data (Col.10:lines 15-20 virtual classroom technology and camera capture of video files and graphical animations are configured for 3-dimensional features as known in the art). Hence, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have allowed for capturing three-dimensional video data and the learner activity data includes three-dimensional video learner activity data as described by Shane in the computer learning system configuration of combined Ho in order to provide enhanced engagement experiences.

In re Claims 5 Ho teaches the system of claim 1, wherein the at least one processor is configured to analyze at least one facial feature (Ho: col.9:18-23 facial orientations) of the at least one learner to determine whether that learner is engaged, and generated the learner engagement data based upon that analysis (col.9; lines 26-37 facial feature analysis to determine engagement levels ) 
	
In re Claims 6 Ho teaches the system of claim13, wherein at least one posture of the at least one learner to determine whether that learner is engaged and generated the learner engagement data based upon that analysis (Ho: col.10:15-21 following rules and postures for facial and eyelid combination determines engagements).

In re Claim 7 Ho teaches the system of claim 1, but did not include audio capture device. Shane teaches audio capture device (col.12: lines 52-55 audio captured device manipulating audio feeds activating microphone alerting notification) to include into the learner data. indicative of activity. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have allowed for one capture device to include an audio capture device included into a learner activity monitored data as described by Shane in the computer method and instructor input based learning system of Ho so an enhanced variety of learner activity data could be studied. 

In re Claim 8 Ho  teaches the system of claim 1 wherein the at least one capture device includes at least one processor configured to capture learner input and the data indicative of learner activity includes learner input activity data (Col.1 65-67 captured learning activity comprises of learner’s input into the computer).

In re Claim 9 Ho teaches the system of claim 1, wherein the at least one learner comprises a plurality of learners, and the processor is configured to generate the at least one learner engagement report based at least in part on learner engagement date from the plurality of learners (col.7:3-5; 42-45 periodic pattern monitoring; sampling i.e. reporting of plurality of learning students engagement or concentration levels monitored to be reported at intervals monitored by variety of ) based at least in part on engagement date from plurality of learners (col.7:32-36 function of time i.e. reporting date invariably could be polled during speed determinations etc. )  

In re Claim 10 Ho teaches he system of claim 1, but does not include at least one learner comprises a plurality of learners who are located at different geographical locations. Shane teaches least one learner comprises a plurality of learners who are located at different geographical locations (col.19: lines 3-5 geographical locations for computing devices. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have allowed for least one learner comprises a plurality of learners who are located at different geographical locations as described by Shane in the computer method and instructor input based learning system of Ho so an enhanced variety of learners from distant location could get benefit.  

In re Claim 11 Ho in combination teaches the system of claim 1, does not indicate if processor generate at least one alert to attention to learning event. Shane, however, teaches providing of alert for drawing attentions to the learning event (an input set alerts in the learning system for targeted learners (col.21:lines 33-35 representations of notifications, or alerts, of stimulus that require the user attentions by generation appropriate user interface elements e.g. side bar). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have allowed for a sending of alert for an input drawing attentions to the learning as described by Shane into the computer method based learning of Ho, so that generated alert keeps the continuation of engagement within an acceptable range.

In re Claim 12 Ho teaches system of claim 11 without indicating explicit alert type of learner engagement. Shane  teaches at least one processor is configured to generate at least one alert on at least in part on learner engagement data or as a query (Para 0002, 0005 alert in part depend on detected stimulus in the environment of learner engagement data). Hence, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have allowed for engagement data, activity level, comprehension and identification of its risk by an instructor as described by Shane  in the learning system and method of Ho in order to set thresholds of effectiveness.

In re Claim 13 Ho teaches system of claim 11 without indicating explicit alert type of not engaged. Shane  teaches at least one processor is configured to generate at least one alert targeted to not engage learner (col.21:lines 33-40 triggering to activate or  alerting the user to positive inferences determined from the detected stimulus) . Hence, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have allowed for engagement data, activity level, comprehension and identification of its risk by an instructor as described by Shane in the learning system and method of Ho in order to set thresholds of effectiveness.

In re Claim 14 Ho teaches system of claim 12 without indicating explicit alert types of risk engagement.  Shane  teaches at least one processor is configured to generate at least one alert targeted learner identified as being at risk of not being engaged (Shane : col.17:lines 1-5 alerting the user student to negative inferences determined from the detected stimulus based on lesson evaluation or student inattentive such as “I am confused”). Hence, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have allowed for engagement data, activity level, comprehension and identification of its risk by an instructor as described by Shane in the learning system and method of Ho in order to set thresholds of effectiveness.

In re Claim 15 Ho teaches system of claim 11 alert targeted to the at least one learner selected by the instructor (Ho: col.11: 42-44 instructional authority acting accordingly to a targeted learning activity of material presentation).

Claims 16, 17  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 5944530 to Ho et al. (Ho) in view of US Patent Application Publication Number US20130330705 to Shane  et al. (Shane ) and further in view of US20080227079  to Boehme et al. (hereinafter Boehme) .

In re Claims 16 Ho in combination with Shane  teaches system of claim 1 without explicitly identifying or determining learner comprehension based on of activity or engagement data of a learning event. Boehme, however, teaches determining a providing of learning materials based on comprehension level and at least on activity and engagement data (Para 0099 question on group to determine engagement; Para 0052 comprehensive approach to input for comprehension; Para 0057 performance activity is a basis of scoring).  Hence, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have allowed for engagement data, activity level comprehension by an instructor as described by Boehme in the combined learning Ho, Shane ’ s system and method in order to set thresholds for effective determination of comprehending learning material.

In re Claims 17 Ho in combination with Shane teaches system of claim 16 without explicitly identifying in providing learning material activity, engagement based upon determined learning comprehension level. Boehme, however, teaches determining providing of learning materials based on comprehension level (Para 0099 question on group activities to determine activity level; 0052 comprehensive approach to input; Para 0057 learning activity for performance is a basis of scoring). Hence, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have allowed for engagement data, activity level to provide learning material based on student comprehension by an instructor as described by Boehme in the combined learning Ho, Shane ’ s system in order to set thresholds for effective determination of comprehending learning material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/           Examiner, Art Unit 3715                                                                                                                                                                                             	December 6, 2022

/XUAN M THAI/           Supervisory Patent Examiner, Art Unit 3715